184 F. Supp. 352 (1959)
Abraham BRAUNFELD, Isaac Friedman, Alter Diament, S. David Friedman and Joseph R. Friedman, Plaintiffs,
v.
Thomas J. GIBBONS and Victor H. Blanc, Defendants.
Civ. A. No. 26945.
United States District Court E. D. Pennsylvania.
December 16, 1959.
Before HASTIE, Circuit Judge, GANEY, Chief District Judge, and EGAN, District Judge.
Final order dismissing amended complaint.
*353 PER CURIAM.
This cause having been submitted on the Amended Complaint and defendants' motion to dismiss that complaint; and this court finding itself in full accord with the reasoning and conclusions of another statutory court of this district in Two Guys From Harrison-Allentown, Inc. v. McGinley, No. 25626, D.C.1959, 179 F. Supp. 944, concerning the constitutionality of Pennsylvania Act No. 212, 18 P.S. § 4699.10, approved August 10, 1959, prohibiting retail selling of enumerated commodities on Sunday; and the court finding nothing in the Amended Complaint herein to make the legal ruling in the aforesaid case No. 25626 inapplicable; it is this 16th day of December, 1959,
Ordered that the complaint herein seeking a permanent injunction against the enforcement of Pennsylvania Act No. 212, approved August 10, 1959, be and it is hereby dismissed.